





RÉFÉRENCE:
Ethier c. Cyr, 2011
          ONCA 387



DATE: 20110518



DOSSIER: C51160



COUR DAPPEL DE LONTARIO



Les juges Weiler, Rouleau et Karakatsanis



ENTRE



Anne Ethier



Intimée



et



Marc Cyr



Appelant



Marc Cyr,
          lappelant



Michèle Labrosse pour lintimée



Audience:
le 6 mai 2011



En appel de la
          décision du juge Bernard J. Manton de la Cour supérieure de justice de
          lOntario datée le 22 septembre 2009.



INSCRIPTION



[1]

La question centrale au procès était de savoir
    si le chalet que lappelant avait reçu de son père était un foyer conjugal.  La
    preuve présentée par lintimée au procès démontrait que la famille utilisait le
    chalet de façon régulière lété et de façon périodique durant lhiver.  Le juge
    de procès a rejeté la preuve contraire de lappelant indiquant que lusage
    nétait que périodique.  Nous notons aussi que les conjoints ont emprunté de
    largent pour acheter leur foyer principal et le chalet a servi de bien grevé
    pour ceci.  Pour sa part, lintimée a utilisé une partie dun don reçu de son
    père pour repayer ce prêt.  La détermination du statut du chalet était donc une
    question de fait et nous ne décelons aucune erreur de fait ou de droit dans les
    motifs et conclusion du juge selon lequel le chalet en question constituait, en
    droit, un foyer conjugal.  Une preuve abondante a été présentée à lappui.

[2]

En ce qui a trait aux motocyclettes, le juge a
    rejeté la preuve de lappelant qui prétendait ne pas être propriétaire des
    motocyclettes et a fixé la valeur de celles-ci à 27,000 $.  À notre avis, il y
    avait un fondement suffisant au dossier à lappui et aucune erreur de la part
    du juge.

[3]

Finalement, sur la question des dépens, ceci
    était à la discrétion du juge et vu loffre de transaction, les dépens à
    léchelle dindemnités substantielles étaient justifiés.

[4]

Pour ces motifs, lappel est rejeté.  Les dépens
    de lappel sont accordés à lintimée fixés à 9,000 $ y compris les débours
    et les taxes.

« K.M.
    Weiler j.c.a. »

« Paul
    Rouleau j.c.a. »

« Karakatsanis
    j.c.a. »


